Exhibit 10.53

LOGO [g70327ex10_54-logotatum.jpg]

Interim Services Agreement

September 24, 2009

Mr. Paul Davis

Coinstar, Inc.

Chief Executive Officer

1800 114th Ave SE

Bellevue, WA 98004

Dear Paul,

Tatum, LLC (“Tatum,” “we,” “us” or “our”) is pleased that Coinstar, Inc. (the
“Company,” “you” or “your”) has selected us to provide you with outsourced
interim services. The services (the “Services”) and fees will be more
particularly described on the Schedule attached hereto and will be provided by
the individual resource (the “Tatum Resource”) identified on such Schedule.
Schedules for additional Tatum Resources may be added from time to time upon the
mutual written agreement of the parties. In addition, upon the request of the
Company and the execution of an additional Schedule to this agreement, Tatum
will provide search Services to the Company, all as more particularly described
on such Schedule.

Engagement. The Tatum Resource will be one of Tatum’s employees or members, and
we will be solely responsible for determining the conditions, terms and payment
of compensation and benefits for the Tatum Resource. You will be solely
responsible for providing the Tatum Resource day-to-day guidance, supervision,
direction, assistance and other information necessary for the successful and
timely completion of the Services. Tatum will have no oversight, control, or
authority over the Tatum Resource with respect to the Services, The Company
acknowledges that it is solely responsible for the sufficiency of the Services
for its purposes. The Company will designate a management-level individual to be
responsible for overseeing the Services, and the Tatum Resource will report
directly to such individual with respect to the provision of the Services.
Unless the Tatum Resource is acting as an executive officer of the Company and
is authorized by the Company to make such decision, the Company will not permit
or require the Tatum Resource to be the ultimate decision making authority for
any material decision relating to your business, including, without limitation,
any proposed merger, acquisition, recapitalization, financial strategy or
restructuring.

Fees and Expenses. You will pay us the fees set forth on the Applicable
Schedule. In addition to our standard professional service fees, we will charge
an administrative fee equal to 2% of our professional service fees, which covers
ancillary administrative costs such as technology, communication, and supplies.
In addition, you will reimburse the Tatum Resource directly for all reasonable
travel and out-of-pocket expenses incurred in connection with this agreement
(including any Schedules).

Payment Terms. Payments to Tatum should be made within 10 days of receipt of
invoice by electronic transfer or by check sent to the address set forth on the
invoice. In lieu of terminating this agreement, we may suspend the provision of
any Services if amounts owed are not paid in accordance with the terms of this
agreement.

Bank Name and Address: Silicon Valley Bank, 3003 Tasman Drive, Santa Ciara, CA
95054

Beneficiary: Tatum, LLC

Beneficiary Account Number:

ABA Transit/Routing Number:

Please reference Company name in the body of the payment.



--------------------------------------------------------------------------------

LOGO [g70327ex10_54-logotatum.jpg]

 

Effective Date and Termination. This agreement will be effective as of the
earlier of (i) the date Tatum begins providing Services to the Company, and
(ii) the date of the last signature to this agreement as indicated on the
signature page (the “Effective Date”). With the exception of payment disputes,
in the event that a party commits a breach of this agreement (including any
Schedule) and falls to cure the same within 10 business days following delivery
by the non-breaching party of written notice specifying the nature of the
breach, the non-breaching party may terminate this agreement or the applicable
Schedule effective upon written notice of such termination. The termination
rights set forth in this Section are in addition to and not in lieu of the
termination rights set forth in each of the Schedules.

Hiring the Tatum Resource Outside of a Tatum Agreement. During the time frame in
which the Tatum Resource is providing Services to the Company and for a period
of 12-months thereafter, other than in connection with this agreement or another
Tatum agreement, the Company agrees that it will not nor will its subsidiaries
or affiliates employ such Tatum Resource, or engage such Tatum Resource as an
independent contractor. The parties recognize and agree that a breach by the
Company or its subsidiaries or affiliates of this provision would result in the
loss to Tatum of the Tatum Resource’s valuable expertise and revenue potential
and that such injury will be impossible or very difficult to ascertain.
Therefore, in the event this provision is breached, the Company will pay Tatum
liquidated damages in an amount equal to 50% of Tatum’s Annualized Fees (as
defined below), which amount the parties agree is reasonably proportionate to
the probable loss to Tatum and is not intended as a penalty. If a court or
arbitrator determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages and/or injunctive
relief. “Annualized Fees” means the equivalent of what Tatum would receive under
this agreement for the Tatum Resource on a full-time annual basis plus the
maximum amount of any bonus for which Tatum was eligible with respect to the
then-current bonus year for the Tatum Resource.

Confidential Information. Tatum will treat as confidential and prevent
unauthorized duplication or disclosure of any confidential or proprietary
information, including without limitation, any information about the Company’s
products, services, marketing techniques, price lists, customer lists, pricing
policies, business methods, business plans, budgets, projections, financial
information, and technical information (the “Confidential Information”) which
Tatum may acquire during the course of its activities under this Agreement and
will not use any of the Confidential Information for any purpose other than in
furtherance of Tatum’s obligations under this Agreement. Notwithstanding the
foregoing, Tatum may disclose Confidential Information of the Company to its
employees, members, officers, agents or consultants (the “Representatives”) who
need to have access to the Confidential Information, and who are informed by
Tatum of the confidentiality obligations imposed by this Agreement. Tatum’s
obligations under this Section will not apply to Confidential Information that
(i) is or becomes part of the public domain through no fault of Tatum or its
Representatives; (ii) is known to Tatum at the time of receipt of such
information from the Company; (iii) if, after the date hereof, obtained by Tatum
from a third party who has the legal right to disclose the same without a
restriction on disclosure; (iv) has been, or is subsequently, independently
acquired or developed by Tatum without violating any of Tatum’s obligations
under this Agreement; or (v) is required to be disclosed by government
regulation, court order or other legal process; provided Tatum provides the
Company with prompt notice of such requirement so that the Company may seek a
protective order or other appropriate relief. Tatum acknowledges and understands
that any right, title and interest in and to the Confidential Information is
vested in the Company. The obligations of confidentiality provided hereunder
will survive for a period of two years after the expiration or termination of
this Agreement for any reason. Notwithstanding anything contained in this
Agreement to the contrary, Tatum shall not be responsible for the Tatum
Resource’s use of the Company’s Confidential Information.

Warranties and Disclaimers. We present and warrant that we have conducted our
standard background screening on the Tatum Resource and that the results of such
background screening were satisfactory applying generally acceptable industry
standards. Except as otherwise set forth in the



--------------------------------------------------------------------------------

LOGO [g70327ex10_54-logotatum.jpg]

 

previous sentence, we disclaim all representations and warranties, whether
express, implied or statutory, including, but not limited to any warranties of
quality, performance, merchantability, or fitness of use or purpose. Without
limiting the foregoing, we make no representation or warranty with respect to
the Tatum Resource or the Services provided hereunder, and we will not be
responsible for any action taken by you in following or declining to follow any
of the Tatum Resource’s advice or recommendations. The Services provided by
Tatum and the Tatum Resource hereunder are for the sole benefit of the Company
and not any unnamed third parties. The Services will not constitute an audit,
review, opinion, or compilation, or any other type of financial statement
reporting or attestation engagement that is subject to the rules of the AICPA or
other similar state or national professional bodies or laws and will not result
in an opinion or any form of assurance on internal controls.

Limitation of Liability; Indemnity.

(a) Tatum’s liability in any and all categories and for any and all causes
arising under this agreement, whether based in contract, tort, negligence,
strict liability or otherwise, will, in the aggregate, not exceed the actual
fees paid by you to us under this agreement with respect to the Tatum Resource
from whom the liability arises. In no event will we be liable for incidental,
consequential, punitive, indirect or special damages, including, without
limitation, interruption or loss of business, profit or goodwill. As a condition
for recovery of any liability, you must assert any claim against us within one
year after the termination or expiration of the applicable Schedule under which
the liability arises.

(b) You agree to indemnify us and the Tatum Resource to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising as a direct result of Tatum
Resource’s services to you, except to the extent arising from the gross
negligence, willful misconduct or fraud of the Tatum Resource.

Insurance.

If the Tatum Resource is serving as an officer or executive of the Company, the
Company will, upon request, provide Tatum or the Tatum Resource with written
evidence that the Company maintains directors’ and officers’ insurance covering
the Tatum Resource in an amount reasonably acceptable to the Tatum at no
additional cost to the Tatum Resource, and the Company will maintain such
insurance at all times while this agreement remains in effect. Furthermore, the
Company will maintain such insurance coverage with respect to occurrences
arising during the term of this agreement for at least five years following the
termination or expiration of the applicable Schedule or will purchase a
directors’ and officers’ extended reporting period or “tail” policy to cover the
Tatum Resource for such five year time period.

Governing Law, Arbitration and Witness Fees.

(a) This agreement will be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws provisions.

(b) If the parties are unable to resolve any dispute arising out of or in
connection with this agreement the parties may agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the New York, New York office of the AAA by
a single arbitrator selected by the parties according to the rules of the AAA,
and the decision of the arbitrator will be final and binding on both parties. In
the event that the parties fail to agree on the selection of the arbitrator
within 30 days after either party’s request for arbitration under this Section,
the arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and



--------------------------------------------------------------------------------

LOGO [g70327ex10_54-logotatum.jpg]

 

enforced by any court of competent jurisdiction. The arbitrator will have no
authority to award damages in excess or in contravention of this agreement and
may not amend or disregard any provision of this agreement, including this
section. Notwithstanding the foregoing, either party may seek appropriate
injunctive relief from any court of competent jurisdiction, and Tatum may pursue
payment of any unpaid amounts due under this agreement through any court of
competent jurisdiction.

(c) In the event any member or employee of Tatum (including, without limitation,
any Tatum Resource) is requested or authorized by you or is required by
government regulation, subpoena, or other legal process to produce documents or
appear as witnesses in connection with any action, suit or other proceeding
initiated by a third party against you or by you against a third party, you
will, so long as Tatum is not a party to the proceeding in which the information
is sought, reimburse Tatum for its member’s or employee’s professional time
(based on customary rates) and expenses, as well as the fees and expenses of its
counsel, incurred in responding to such requests. This provision is in addition
to and not in lieu of any indemnification obligations the Company may have under
this agreement.

Miscellaneous.

(a) This agreement together with all Schedules constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written, between the parties with respect to
its subject matter. No amendment or modification to this agreement will be valid
unless in writing and signed by both parties.

(b) If any portion of this agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this agreement and
will not cause the invalidity or unenforceability of the remainder of this
agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.

(c) Neither party will be deemed to have waived any rights or remedies accruing
under this agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.

(d) Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

(e) Neither party may assign its rights or obligations under this agreement
without the express written consent of the other party, which will not be
unreasonably withheld. Nothing in this agreement will confer any rights upon any
person or entity other than the parties hereto and their respective successors
and permitted assigns and the Tatum Resources.

(f) The expiration or termination of this agreement or any Schedule will not
destroy or diminish the binding force and effect of any of the provisions of
this agreement or any Schedule that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses and liquidated damage fees),
governing law, arbitration, limitation of liability and indemnity.

(g) You agree to reimburse Tatum for all costs and expenses incurred by Tatum in
enforcing collection of any amounts due under this agreement, including, without
limitation, reasonable attorneys’ fees, court costs and arbitration fees, except
to the extent such amounts are disputed in good faith by the Company.



--------------------------------------------------------------------------------

LOGO [g70327ex10_54-logotatum.jpg]

 

(h) You agree to allow us to use the Company’s logo and name on Tatum’s website
and other marketing materials for the sole purpose of identifying the Company as
a client of Tatum, Tatum will not use the Company’s logo or name in any press
release or general circulation advertisement without the Company’s prior written
consent.

We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.

 

Sincerely, Tatum, LLC

LOGO [g70327ex10_54pg5lori.jpg]

Lori C. Kaiser Managing Partner-Pacific Northwest

Accepted and agreed:

 

Coinstar, Inc. By:  

LOGO [g70327ex10_54pg5paul.jpg]

Name:  

Paul D. Davis

Title:  

CEO

Date:  

September 28, 2009



--------------------------------------------------------------------------------

LOGO [g70327ex10_54-logotatum.jpg]

 

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated September 24, 2009 (the “Agreement”), by and between Tatum, LLC
(“Tatum,” “we,” “us” or “our”) and Coinstar (“Company,” “you” or “your”) and
will be governed by the terms and conditions of the Agreement

Tatum Resource Name: Mr. James Blanda

Service Description or Position: Financial services and, upon appointment by the
Board of Directors, the Interim Chief Financial Officer with said capacity
defined by the company.

Company Supervisor: Chief Executive Officer of the Company.

Start Date: September 29, 2009

Minimum Term: Ninety (90) days from the Effective Date

Termination:

(a) After the expiration of any minimum term set forth above, either party may
terminate this Schedule by providing the other party a minimum of 30 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 30 days
after the date of delivery of the notice. Tatum will continue to provide, and
the Company will continue to pay for, the Services until the termination
effective date.

(b) Tatum may terminate this Schedule immediately upon written notice to the
Company if (i) the Company is engaged in or asks Tatum or any Tatum Resource to
engage in or ignore any illegal or unethical activity; (ii) the Tatum Resource
ceases to be a member or employee of Tatum for any reason; (iii) the Tatum
Resource becomes disabled; or (iv) the Company fails to pay any amounts due to
us under the Agreement when due. For purposes of this Agreement, disability will
be defined by the applicable policy of disability insurance or, in the absence
of such insurance, by Tatum’s management acting in good faith. Notwithstanding
the foregoing, in lieu of terminating this Schedule under (ii) and (iii) above,
upon the mutual agreement of the parties, the Tatum Resource may be replaced by
another Tatum member or employee.

(c) The termination rights set forth in this section are in addition to and not
in lieu of the termination rights set forth in the Agreement.

Fees: You will pay to Tatum a fee of $ 58,000 a month for the Tatum Resource.
The fees will be prorated for the first and final fee period based on the number
of days in such period. The parties acknowledge and agree that the fees set
forth above are based upon this Schedule having the Minimum Term set forth
above. In the event you terminate this Schedule prior to the expiration of the
Minimum Term other than for the Tatum Resource’s material failure to perform the
obligations of his or her position with the Company, provided the Tatum Resource
fails to cure such breach within 10 days after receipt of written notice of such
breach, you agree that the fees will be retroactively increased to $ 177,480.
You agree to pay to Tatum upon the termination of this Schedule a lump sum
amount equal to the difference between the fees actually paid and the fees that
should have been paid taking into account the retroactive adjustment. The fees
set forth in this Schedule will automatically increase on an annual basis
commencing with the first anniversary of this Schedule in an amount equal to
6% per year.



--------------------------------------------------------------------------------

LOGO [g70327ex10_54-logotatum.jpg]

 

Billings: Tatum will bill for Services in advance of the provision of such
Services as follows:

Upon Execution of Agreement: $29,580. On the 5th and 20th day of each month:
$29,580. If necessary, Tatum will true up advance billings with the next
subsequent billing.

Expense reimbursements typically will be billed separately and submitted
directly to the company by the resource.

Permanent Engagement: You will have the opportunity to make the Tatum Resource a
permanent, full-time member of the Company at any time during the term of this
Schedule by entering into another form of Tatum agreement, the terms of which
will be negotiated at such time.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Tatum, LLC     Coinstar, Inc By:  

LOGO [g70327ex10_54pg7lori.jpg]

    By:  

LOGO [g70327ex10_54pg7paul.jpg]

Name:  

Lori C. Kaiser

    Name:  

Paul D. Davis

Title:  

Managing Partner PNW

    Title:  

CEO

Date:  

9-28-09

    Date:  

September 28, 2009